DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Schotz (US Patent #5491839) in view of Currell (US PGPUB #2003/0007648) further in view of Brown et al. (WO #2017/223110 A1), Jot et al. (“Binaural Simulation of Complex Acoustic Scenes for Interactive Audio”, 2006), and Paddock et al. (US #2006/0098827) teaches a method of presenting an audio signal to a user of a wearable head device, the method comprising:
receiving a first input audio signal, the first input audio signal associated with a virtual environment presented on a display of the wearable head device; and
processing the first input audio signal to generate an output audio signal, the output audio signal associated with the virtual environment.

But, Schotz  in view of Currell  further in view of Brown et al., Jot et al., and Paddock et al. fails to teach a method of presenting an audio signal to a user of a wearable head device, the method comprising:
wherein processing the first input audio signal comprises:
applying a pre-emphasis filter to the first input audio signal to attenuate a low frequency component of the first input audio signal and generate a filtered first input audio signal, wherein:
the attenuated low frequency component is associated with a reduction of a sonic artifact, and
the sonic artifact is caused by a control signal change associated with a virtual object movement in the virtual environment.

These limitations, in combination with the remaining limitations of independent Claims 1, 11, and 20 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651